NOTICE
                                      2022 IL App (5th) 210255-U
                                                                                  NOTICE
 Decision filed 10/06/22. The
                                                                       This order was filed under
 text of this decision may be               NO. 5-21-0255              Supreme Court Rule 23 and is
 changed or corrected prior to
                                                                       not precedent except in the
 the filing of a Petition for
 Rehearing or the disposition of
                                               IN THE                  limited circumstances allowed
                                                                       under Rule 23(e)(1).
 the same.
                                   APPELLATE COURT OF ILLINOIS

                             FIFTH DISTRICT
________________________________________________________________________

In re MARRIAGE OF                           )     Appeal from the
                                            )     Circuit Court of
JENNIFER PARKER,                            )     Hamilton County.
                                            )
      Petitioner-Appellant,                 )
                                            )
and                                         )     No. 19-D-3
                                            )
DAVID PARKER,                               )     Honorable
                                            )     Evan L. Owens,
      Respondent-Appellee.                  )     Judge, presiding.
________________________________________________________________________

         JUSTICE CATES delivered the judgment of the court.
         Justices Welch and Wharton concurred in the judgment.

                                             ORDER

¶1       Held: The trial court’s failure to classify property acquired by gift as nonmarital
               property was against the manifest weight of the evidence.

¶2       The petitioner, Jennifer Parker, appeals the division of property granted to her by

the circuit court of Hamilton County, following a dissolution of her marriage to the

respondent, David Parker. For the following reasons, we reverse and remand.

¶3                                      I. BACKGROUND

¶4       On June 16, 1990, Jennifer and David were married. One child was born during the

marriage; the child was above the age of majority by the time of the parties’ dissolution of
                                           1
the marriage. During the marriage, Jennifer was gifted unimproved real estate from her

parents. A deed executed on April 17, 1996, transferred 10 acres of land to Jennifer. A

second deed executed on December 28, 2001, transferred two parcels of land containing

35 acres and 5 acres. All of these parcels were deeded to Jennifer in her name only. The

parties built a residence on the 10-acre parcel of land and lived there during the marriage.

To build the residence, the parties took out a mortgage in both of their names. At the time

of dissolution, this mortgage had an outstanding balance of $14,000. They also secured a

second mortgage (home equity loan) on the property, which had an outstanding balance of

$17,000 at the time of dissolution. The deeds to all of the property remained in Jennifer’s

name throughout the marriage.

¶5     On January 15, 2019, Jennifer filed a petition for dissolution of marriage. That same

day, she also filed a petition for temporary relief, requesting exclusive possession of the

marital residence. In that motion, Jennifer argued that she should be awarded exclusive

possession of the residence because it was built on her nonmarital property that was a gift

from her parents. She also alleged that she and David entered into a postnuptial agreement

in which they agreed that the residence was Jennifer’s nonmarital property. On June 5,

2019, an order was entered in which the parties agreed that Jennifer would have exclusive

possession of the marital residence.

¶6     On February 19, 2020, Jennifer filed a motion for summary judgment, in which she

claimed that, during the course of the marriage, (1) David had engaged in risky and

fraudulent financial dealings around the end of 2011 and beginning of 2012; (2) he had lost

thousands of dollars of marital money to an internet inheritance scam without Jennifer’s
                                           2
knowledge and attempted to hide these transactions from her; (3) as a result of these

financial dealings, they had conversations about ending their marriage; and (4) they had

agreed to enter into a postnuptial agreement in which he would transfer any interest he had

in the marital residence to her as her sole and separate property, so she would have financial

security. Attached to the motion, among other things, was the postnuptial agreement, which

stated as follows:

              “THIS AGREEMENT is made by and between Jennifer Parker
       (hereinafter referred to as Jennifer or the Wife) residing in Hamilton County,
       Illinois and David Parker (hereinafter referred to as David or the Husband)
       residing in Hamilton County, Illinois. The parties hereby understand and
       agree that the property as outlined in the attached Quit-Claim Deeds shall be
       considered the Wife’s separate, non-marital property as it was all acquired
       through gift or inheritance.”

The quitclaim deeds attached to the postnuptial agreement were the two aforementioned

deeds for the gifted land that Jennifer had received from her parents. There was no mention

of the marital residence in the agreement.

¶7     On March 19, 2020, David filed a response to the motion for summary judgment.

In his response, he contended that the postnuptial agreement was not a valid agreement

because there was no meeting of the minds, as Jennifer only gave him the second page of

the document to sign; he did not see the entire document until he was represented by

counsel; there was no consideration given in exchange for his promise to transfer his

interest in the marital residence; and he was not represented by counsel at the time that he

signed the agreement.




                                              3
¶8     On June 17, 2020, the trial court entered an order by docket entry, finding that there

existed a genuine issue of material fact that precluded entry of summary judgment. The

court also set the trial date to determine the allocation of the marital property.

¶9     At trial, the following testimony, in pertinent parts, was presented. David testified

that, during the marriage, he wired approximately $30,000 to a third party overseas in what

ended up being a fraudulent inheritance scheme. In March 2012, after finding out that

David was the victim of a financial scam, Jennifer wrote David a letter, which detailed

changes that needed to be made with regard to their finances. Although David told her that

he was willing to do anything to salvage their marriage, he testified that he did not realize

that there was going to be a postnuptial agreement. However, he acknowledged that he

signed the postnuptial agreement in front of a notary at U.S. Bank. Jennifer told him that

she needed him to sign some documents, but did not say that it was a postnuptial agreement,

and did not give him the first page of the agreement. Because he trusted her, he signed the

document without asking any questions and without reading the document. He

acknowledged that Jennifer was concerned with being financially secure.

¶ 10   David also testified that Jennifer received real estate from her mother and father

through two quitclaim deeds. Jennifer and David built the marital residence in 1996, on the

10-acre parcel of land, and they lived in that home until their separation. Since 2001, he

has owned his own business, Parker Automotive. From 2001 until their separation, Jennifer

paid all of the household bills, and he gave her money to help pay the bills when he had it.

He agreed that Jennifer should be awarded the marital residence and requested that he be

awarded his business. He made contributions to the marital residence by making some
                                         4
mortgage payments, completing a substantial amount of work on the house, and

maintaining the property.

¶ 11   Jennifer testified that, during the marriage, she made the majority of the payments

on the marital residence. Her parents gifted her several tracts of land, one of which was 10

acres, and the other was 35 acres with an additional 5 acres. The land was titled in her name

only. On the 10-acre tract, she and David built the marital residence.

¶ 12   Around 2012, Jennifer noticed that David was acting secretive, and she became

suspicious because he had a history of making poor financial decisions. She eventually

discovered that he was sending money to a third party in an inheritance scam, and he had

taken $10,000 from a home equity line of credit that was in both of their names. After

learning about the financial scam, Jennifer separated their bank accounts and began paying

the home expenses from her separate account. She was afraid that they were going to lose

their home and was considering divorce, so she wrote him a letter in March 2012, which

detailed financial changes that she felt were necessary for her financial security. In the

letter, she explained that she wanted the residence to be her sole property.

¶ 13   Jennifer further explained that she had legal counsel draft a postnuptial agreement

which stated that David was waiving any interest he had in the tracts of land which her

parents had gifted to her. She previously had discussions with him about having a

postnuptial agreement to protect herself financially and that her remaining in the marriage

was contingent on the postnuptial agreement. They took the agreement to U.S. Bank, and

they both signed it in front of a notary. Jennifer said she gave David the entire document,

and, although she did not specifically tell him that it was a postnuptial agreement, she told
                                              5
him that it was something they had previously discussed. She explained that she had several

discussions with him about making sure the marital residence was protected, especially

since he took money out of their home equity line of credit. At the conclusion of all the

testimony, the trial court requested written closing arguments.

¶ 14   Jennifer, in her closing argument, stated that the two deeds she received from her

parents were gifts. The 35-acre, 10-acre, and 5-acre tracts of land remained in her name

alone after they were gifted to her by her parents. As such, the land should be considered

Jennifer’s nonmarital property. Jennifer acknowledged that the home (located on the 10-

acre parcel) was built during the marriage which would make the residence a marital asset.

However, there were multiple issues with the marital asset because the home was located

on nonmarital property, a postnuptial agreement had been signed by the parties, and

Jennifer had made the vast majority of payments for the house from a separate account.

Jennifer argued that David did not present a clear valuation of the marital residence in

relation to the property it was built on and did not value any reimbursable contributions

that he arguably made to the nonmarital estate. Because of this, Jennifer claimed there

should be no contribution from Jennifer’s nonmarital estate to the marital estate.

¶ 15   David, in his closing argument, argued that the parties agreed on the appraised value

of $180,000 for the marital home. David claimed that the postnuptial agreement was not

valid because it lacked consideration and it lacked mutuality, or a meeting of the minds.

He further argued that the postnuptial agreement was irrelevant. David claimed that the

court was required to consider the relevant economic circumstances of each spouse when

considering the award of property. Annually, David earned $36,000 and Jennifer earned
                                          6
$98,000. He argued that he should receive a larger share of the marital estate even if the

court classified the marital residence as nonmarital property based on their relative

economic circumstances.

¶ 16   On June 4, 2021, the trial court entered a judgment of dissolution of marriage, in

which the court, inter alia, concluded that the postnuptial agreement was invalid. In

making this decision, the court noted that, when examining a contract, the parties’ intent

must be found within the four corners of the document, but that Jennifer was requesting

that the court look beyond the document to extrinsic evidence of the parties’ financial

difficulties at the time of the agreement’s execution. The court noted Jennifer’s argument

that the intent and consideration for the postnuptial agreement was for her to remain in the

marriage for an indefinite period of time in exchange for David forgoing any claim on the

value of the marital residence because of his poor financial decisions. The court, however,

found that this language regarding intent and consideration was not included in the

postnuptial agreement. The court further noted that another interpretation of the extrinsic

evidence might be an acknowledgement that the real property identified in the deeds was

a gift to Jennifer to avoid any creditor’s claims.

¶ 17   Nevertheless, the trial court found that there was inadequate consideration given to

David to forgo his interest in the marital residence, there was no meeting of the minds as

to what the agreement actually meant, and there was no length of time set out that the

marriage would continue. The court found that, looking at the totality of the evidence

presented, the intent of the parties in entering into the postnuptial agreement was not clear

from the four corners of the document or by looking at the extrinsic evidence presented by
                                            7
Jennifer and that the agreement was ambiguous at best. Because Jennifer was responsible

for drafting the agreement, any ambiguity was construed against her.

¶ 18    The court found the marital home was built on real estate that was gifted to Jennifer

from her parents. The court found that the parties agreed that the appraised value of the

parcel with the marital home was $180,000. The equity in the home was found to be

$149,000 when the court considered the two mortgages with outstanding balances of

$14,000 and $17,000. The judgment did not list any nonmarital property. The court then

awarded the residence to Jennifer along with some personal property and a one-half interest

in the investment accounts. David was awarded his business, some personal property, and

the other one-half interest in the investment accounts.

¶ 19   On June 28, 2021, Jennifer filed a motion to reconsider, arguing, in pertinent part,

that the evidence presented demonstrated that David knew that he was signing a postnuptial

agreement and that the continuation of the marriage was sufficient consideration for the

postnuptial agreement to be valid. Jennifer also contended that the language of the

postnuptial agreement was clear that the tracts of land should be considered her separate,

nonmarital property. She argued that because the parties complied with the terms of the

agreement by separating their finances, and by her exclusively paying for the marital

residence, this was evidence that the postnuptial agreement was valid.

¶ 20   On July 23, 2021, the trial court entered an order, finding that it would be

unconscionable to exclude the marital residence from the marital estate where both parties

had contributed to building and maintaining the home. Thus, the court denied Jennifer’s

motion to reconsider. Jennifer appeals.
                                             8
¶ 21                                II. ANALYSIS

¶ 22   On appeal, Jennifer argues that the trial court erred in classifying the marital home

as marital property. Before a trial court may dispose of property upon a dissolution of

marriage, it must classify the property as either marital or nonmarital property, and the

court’s classification will not be disturbed unless it is contrary to the manifest weight of

the evidence. In re Marriage of Hagshenas, 234 Ill. App. 3d 178, 186 (1992).

¶ 23   Under section 503 of the Illinois Marriage and Dissolution of Marriage Act (Act)

“marital property” means all property acquired by either spouse subsequent to the marriage,

and lists several “non-marital property” exceptions. 750 ILCS 5/503(a) (West 2020). The

“non-marital property” exceptions considered in this case are:

           “(1) property acquired by gift, legacy or descent or property acquired in
       exchange for such property”; and

           “(4) property excluded by valid agreement of the parties, including a
       premarital agreement or a postnuptial agreement.” 750 ILCS 5/503(a) (West
       2020).

¶ 24   There is a rebuttable presumption that property acquired after the marriage but

before the entry of judgment of dissolution of marriage is marital property, regardless of

how title was held. 750 ILCS 5/503(b)(1) (West 2020). “The presumption of marital

property is overcome by showing through clear and convincing evidence that the property

was acquired by a method listed in subsection (a) of this Section or was done for estate or

tax planning purposes or for other reasons that establish that a transfer between spouses

was not intended to be a gift.” 750 ILCS 5/503(b)(1) (West 2020).



                                             9
¶ 25   Both David and Jennifer testified that Jennifer’s parents transferred land through

two quitclaim deeds to Jennifer only. David concedes that the land was gifted to Jennifer

during their marriage. The presumption that the land was marital property because it was

acquired after the marriage, was overcome by the parties agreeing that the land was a gift

to Jennifer. Therefore, the parcels of land gifted to Jennifer through quitclaim deeds should

have been classified as nonmarital property by the trial court.

¶ 26   Jennifer additionally argues that the court erred in determining the postnuptial

agreement was invalid. She acknowledges, however, that this issue is moot since the

contested property was her nonmarital property regardless of whether the postnuptial

agreement was valid. The document referred to as the postnuptial agreement classified the

land identified in the quitclaim deeds that Jennifer received from her parents as nonmarital

property. There was no reference to a home in the postnuptial agreement. “[A] quitclaim

deed will convey whatever title or interest the grantor may have in the land at the time it is

given and only such title and interest.” (Emphasis in original and internal quotation marks

omitted.) In re Marriage of Didier, 318 Ill. App. 3d 253, 261 (2000). Jennifer’s parents

could not have transferred an interest in the marital residence to Jennifer because the house

was constructed after the quitclaim deeds were gifted. And regardless of the validity of the

postnuptial agreement, the document was silent as to the classification of the residence and

does not, therefore, reflect whether the parties had agreed that the marital home was

nonmarital property.

¶ 27   Jennifer established that the land she received through the quitclaim deeds was

nonmarital property because it was acquired by gift. David argues that after the property
                                          10
was gifted to Jennifer, the gift became potentially subject to division as a marital asset

unless Jennifer maintained it as her separate property. He testified that he made

contributions to the marital residence by making some mortgage payments, completing a

substantial amount of work on the house, and maintaining the property. We have already

determined that the tracts of land gifted to Jennifer were her nonmarital property. The trial

court did not address the commingling of the marital residence and the nonmarital property.

¶ 28   The essence of David’s argument is that he is entitled to some contribution from the

nonmarital estate because of work he did to maintain the property. After classifying the

property as marital or nonmarital, the court should determine whether the estate receiving

the contribution owes reimbursement to the other estate. In re Marriage of Patrick, 233 Ill.

App. 3d 561, 569 (1992). Section 503(c) addresses how the trial court shall treat

commingled marital and nonmarital property. 750 ILCS 5/503(c) (West 2020). According

to section 503(c)(2)(A) of the Act:

       “When one estate of property makes a contribution to another estate of
       property, the contributing estate shall be reimbursed from the estate receiving
       the contribution notwithstanding any transmutation. No such reimbursement
       shall be made with respect to a contribution that is not traceable by clear and
       convincing evidence or that was a gift. The court may provide for
       reimbursement out of the marital property to be divided or by imposing a lien
       against the non-marital property that received the contribution.” 750 ILCS
       5/503(c)(2)(A) (West 2020).

¶ 29   Even though the court found that the marital home was built on property that was

gifted to Jennifer from her parents, the trial court did not classify the nonmarital and marital

property in the judgment of dissolution. The trial court, therefore, did not address how to

treat the commingled marital and nonmarital property to determine whether the

                                              11
contributing estate should receive reimbursement. Furthermore, the trial court found that

the appraised value of “the parcel with the home” was $180,000, without defining the value

and description of “the parcel” in the judgment. The trial court’s finding is unclear where

Jennifer was gifted a parcel with 35-acres and 5-acres of land, which was not classified as

nonmarital property, as well as the 10-acre parcel where the marital residence was

constructed. Because the trial court did not address the gifted nonmarital property and how

the home should be valued vis-à-vis the 10 acres that it was constructed on, the court’s

classification of property was against the manifest weight of the evidence.

¶ 30                              III. CONCLUSION

¶ 31   For the reasons stated herein, we reverse the trial court’s disposition of the parties’

valuation of the property and remand for further proceedings.



¶ 32   Reversed and remanded.




                                             12